Citation Nr: 1622558	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for major depressive disorder. 

2.  Entitlement to total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1985 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the present case, the Veteran's representative specifically raised the issue of TDIU in an April 2016 appellate brief.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected depressive disorder is more severe than indicated by his 70 percent disability rating.  He contends that his depressive disorder has left him totally socially and occupationally impaired.  The Board notes that the most recent VA treatment records in the file are dated in May 2014.  The Veteran's last VA examination for his service-connected depressive disorder was in March 2012.  Upon remand, the AOJ should provide VCAA notice regarding TDIU, obtain updated VA records, and obtain another VA psychiatric examination in which the examiner specifically addresses the Veteran's employability.  In this regard, the Veteran's representative has asserted that the Veteran's current employment in a protected environment. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected depressive disorder.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file, to include updated VA treatment records. 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his depressive disorder.  The paper and electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected depressive disorder.  The examiner should also specifically address the functional impact the disability has on his ability to maintain substantially gainful employment.  In this regard, the examiner should address the Veteran's current employment status.

All opinions expressed should be accompanied by supporting rationale.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




